Mr. Chief Justice Shüpard
delivered the opinion of the Court:
The appellee has filed a motion to dismiss the appeal, because, as to the orders of March 18 and 23, the application was too late. Assuming, for the purposes of this motion, that the defendant was properly before the court when those orders were entered, the lapse of time would have justified the court in refusing so much of the application had its attention been called thereto. National Cable Co. v. Washington & G. R. Co. 8 App. D. C. 478. The rules of the court do not expressly prohibit the allowance of a special appeal from an interlocutory order after the expiration of twenty days from its entry. Having allowed the appeal notwithstanding the lapse of time, it is probably discretionary with the court to entertain the same and review the orders. It is contended by the appellant that the earlier orders are necessary incidents of the last order, and therefore properly included in an application for an appeal therefrom. In view of our conclusion regarding the action on the motion to vacate the return of service, it is not necessary to decide either of those questions. We may remark that it would seem to be within the power of the supreme court of the District, upon a sufficient bill for the purpose, to appoint receivers of property within the District belonging to a foreign corporation, though the latter may not be doing business in the District at the time, and to that extent to proceed upon the substituted notice provided by statute in analogous cases. The service of process provided in case of a corporation doing business in the District of Columbia would have no effect if it were not in fact so engaged. Whether the court could, under any circumstances, authorize the receivers to sue for the recovery of property in another jurisdiction is a question necessarily determinable by the courts of that jurisdiction, in case such suit be begun therein. For these reasons we will exercise our discretionary power, and dismiss so much of the special appeal as applies to the orders of March 18 and 23, without prejudice. As the order of April 6 was not a final order, the general appeal prosecuted therefrom will be dismissed.
*532Coming now to the real question before us, we are of the opinion that the court erred in denying the motion to vacate the return of the subpoena. Service upon foreign corporations is controlled by the Code, which authorises it in certain ways upon those “doing business” in the District. Sec. 1537. Unless the conditions required exist, the court can acquire no jurisdiction. Ambler v. Archer, 1 App. D. C. 94 — 106; New York Continental Jewell Filtration Co. v. Karr, 31 App. D. C. 459-464; Ferguson Contracting Co. v. Coal & Coke R. Co. 33 App. D. C. 159 — 168; Creen v. Chicago, B. & Q. R. Co. 205 U S. 530, 51 L. ed. 916, 27 Sup. Ct. Rep. 595.
The affidavits show that at the time the copy of the process was left at the room in the Fleming Building, the defendant was not doing business in the District of Columbia. That it formerly had an office in the Bank building, where corporate business had been transacted, is sufficiently shown by by the opposing affidavits; but that fact does not warrant the service of process after that office had been closed and the corporation had ceased to do business at all. New York Continental Jewell Filtration Co. v. Karr, supra. The facts are quite different from’ those shown in the cases where this court has held that the corporation was doing business to such an extent' as to warrant the service of process upon its agents or at its place of business. Ricketts v. Sun Printing & Pub. Asso. 27 App. D. C. 222; Ferguson Contracting Co. v. Coal & Coke Co. 33 App. D. C. 159.
It appears plainly that the office in the Bank building had been abandoned, and that the room in the Fleming building had been used as a storage room merely. No corporate meeting was ever held there, and no corporate business had been there transacted. The president, if he ever lived in the District, then lived in Maryland.
The appellee Strider, who was himself a director, attended a directors’ meeting in the Bank building office, but stated no fact tending to show that such meetings had ever taken place in. the' room in the Fleming building, or that any business whatever had since been transacted in the District of Columbia.
It is, however, contended by the appellees, that the motion *533to vacate went beyond the requirements of the same, and involved tbe merits of the case, and therefore had the effect of a general appearance.
It is well settled that one cannot avail himself of the right to vacate the process after a general appearance to the merits. Guarantee Sav. L. & Invest. Co. v. Pendleton, 14 App. D. C. 384 — 387; Costello v. Palmer, 20 App. D. C. 210 — 219. In both of those eases there had been an undoubted general appearance and contest of the case.
We do not consider the motion in this case as amounting to such an appearance. Its sole ground was the invalidity of the return because the corporation was not doing any business in the District, and had no office therefor at which process could be left, and the appearance was special for that purpose. It is true the motion was also to vacate the several orders made in the case, and dismiss the petition. Assuming that this was going farther and asking more than the appellant was entitled to, still the single ground upon which the vacation of the orders was prayed was the invalidity of the process. Under some circumstances the vacation of an order or judgment entered upon invalid process might properly be made. We think that the faets disclosed by the record bring the case within the principle governing the decision in Dexter v. Lichliter, 24 App. D. C. 222 — 228. See also Wabash Western R. Co. v. Brow, 164 U. S. 271-279, 41 L. ed. 431-434, 17 Sup. Ct. Rep. 126.
There being no error in denying the motion, the order of April 6, 1910, will be reversed, with costs, and the cause remanded, with direction to vacate the return upon the subpoena and the rule to show cause. Beversed.